DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 26-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the “device” or “network device” is configured to receive multicast traffic. Dependent claims 46-49 incorporate this deficiency and therefore are rejected on the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 34, 44-45 and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al., US 20130250808 A1 (hereafter referred to as Hui) in view of Kebler et al., US 20190036717 A1 (hereafter referred to as Kebler).
A.	Regarding claim 26, Hui taught an apparatus (p. 14, “For instance, the links 105 may be wired links or shared media (e.g., wireless links, PLC links, etc.) where certain nodes 200, such as, e.g., routers, sensors, computers, etc., may be in communication with other nodes 200 …”), comprising: 
at least one processor (p. 18, “the processor 220”); and at least one memory storing a set of instructions that, when executed by the at least one processor (p. 18, “The memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein.”), cause the apparatus to: 
receive (send), by a network device for each candidate path in a plurality of candidate paths associated with a point-to-multipoint policy (p. 21, “point-to-multipoint traffic (from a central control point such at the root node to a subset of devices inside the LLN)”.  See also p. 32, “an intermediate node in a computer network may receive one or more reactive routing route requests (RREQs) from an originating node and, based on those RREQs, build a first directed acyclic graph (DAG) in the computer network that is rooted at the originating node.” ), a respective preference value indicative of a preference for the candidate path (p. 29, “As noted above, reactive routing protocols initiate control traffic (e.g., a Route Request (RREQ) message, a Route Reply (RREP) message, etc.) and establish network/node state when a route from a source to a destination is unknown. “ And p. 34, “… the RREP may include a Path Search Bound (PSB) field that may guide messages towards a target device without flooding the entire network. It is contemplated within the scope of the disclosure that other routing messages (e.g., RREQs) may comprise such PSB indicators/fields.”); 
associate, by the network device with respective multicast forwarding elements maintained by the network device to support the candidate paths, the respective preference values for the candidate paths (p. 39, “When forwarding the message, the node(s) may insert the maximum path cost of its N routes to node A that is less than the PSB of the received message. Therefore, the PSB may serve as a guide to forward RREP message towards node A.” And p. 40, “In another embodiment, the value of N may be included in RREQ and RREP messages based on the network data traffic (e.g., traffic class) and/or observed network conditions.”); 
receive (configured to receive), by the network device via each of the candidate paths in the plurality of candidate paths, multicast traffic (p. 41, “In one embodiment, the techniques herein may continue to use data traffic to refresh the DAG routing state; however, rather than always sending the data traffic along the preferred route, devices may spread the traffic across the alternate routes as well.”). Hui does not specifically teach select, by the network device based on at least one of the preference values, one of set of candidate paths from which to accept the multicast traffic.  However, in the same field of endeavor, Kebler taught receive, by the network device via each of the candidate paths in a set of candidate paths, multicast traffic (p. 23, “The same content is provided by each of redundant multicast streams 22A, 22B. Multicast streams 22 each represents a set of multicast packets (or ‘multicast traffic’) that transports content from a multicast source 14 to the interested receivers.” Also p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs ...”); and select, by the network device based on at least one of the preference values, one of set of candidate paths from which to accept the multicast traffic (p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514).” See also p. 81, “For example, if the topology-id label indicates the blue MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the blue MRT. Similarly, if the topology-id label indicates the red MRT should be used, LDP 216D uses the next- hop (or stack of next-hops) for the red MRT. If there is no topology-id label, then LDP 216D may just use the shortest path tree (SPT) next-hop (primary next-hop).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui to substitute selecting active path from Kebler to substitute active path from Hui to promote fast restoration of multicast streams and provide better protection.
Claim 44 is a method comprising steps similar to the functions of claim 26 above. Therefore, claim 44 is rejected on the same rationale as claim 26. 
Regarding claim 45, Hui teaches an apparatus, comprising: 
at least one processor (p. 53, computer); and at least one memory (p. 53, “(e.g., disks/CDs/RAM/EEPROM/etc.)”) storing a set of instructions that, when executed by the at least one processor (p. 53, “For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium …  having program instructions executing on a computer…”), cause the apparatus to: 
send, by a device toward a network device configured to receive multicast traffic via a set of candidate paths associated with a point-to-multipoint policy (p. 21, “point-to-multipoint traffic (from a central control point such at the root node to a subset of devices inside the LLN)”.  See also p. 32, “an intermediate node in a computer network may receive one or more reactive routing route requests (RREQs) from an originating node and, based on those RREQs, build a first directed acyclic graph (DAG) in the computer network that is rooted at the originating node.”), a respective preference value indicative of a preference for the candidate path (p. 29, “As noted above, reactive routing protocols initiate control traffic (e.g., a Route Request (RREQ) message, a Route Reply (RREP) message, etc.) and establish network/node state when a route from a source to a destination is unknown.” And p. 34, “… the RREP may include a Path Search Bound (PSB) field that may guide messages towards a target device without flooding the entire network. It is contemplated within the scope of the disclosure that other routing messages (e.g., RREQs) may comprise such PSB indicators/fields.”), a respective set of preference values for the respective candidate paths (p. 39, “When forwarding the message, the node(s) may insert the maximum path cost of its N routes to node A that is less than the PSB of the received message. Therefore, the PSB may serve as a guide to forward RREP message towards node A.” And p. 40, “In another embodiment, the value of N may be included in RREQ and RREP messages based on the network data traffic (e.g., traffic class) and/or observed network conditions.”). Hui does not specifically teach “set of candidate paths”. However, in the same field of endeavor, Kebler teaches “a set of candidate paths” (p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514).” See also p. 81, “For example, if the topology-id label indicates the blue MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the blue MRT. Similarly, if the topology-id label indicates the red MRT should be used, LDP 216D uses the next- hop (or stack of next-hops) for the red MRT. If there is no topology-id label, then LDP 216D may just use the shortest path tree (SPT) next-hop (primary next-hop).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui to substitute a set of candidate paths from Kebler for the alternate paths from Hui to specify the alternative paths based on policy and thereby improve protection.
B.	Regarding dependent claim 34, Hui-Kebler teaches the apparatus of claim 26, wherein, for at least one of the candidate paths, the respective preference value is received as a part of configuration information for the multicast forwarding element of the network device (Kebler, p. 79, “A first option, referred to as Option A, is to encode MRT topology in labels. For example, in addition to sending a single label for a FEC, LDP 216D of network device 200 would provide two additional labels with their associated MRT colors. Each additional label specifies an MRT topology (blue or red) associated with one of the maximally redundant trees.” See also p. 80, “A second option, referred to as Option B, is to create topology-identification labels (“topology-id labels”). The topology-id labels may be stored in MRT labels 224, and may be LDP labels. In this approach, LDP 216D uses the label-stacking ability of multi-protocol label switching (MPLS) and specifies only two additional labels, one for each associated MRT color, by a new FEC type.”)
MOTIVATION
Claim 47 is an apparatus similar to the functions of claim 34 above. Therefore, claim 47 is rejected on the same rationale as claim 34.

Claims 27-29, 32-33, 38-41, 43, 46, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui and Kebler in view of Zhao et al., US 9,219,614 B2 (hereafter referred to Zhao).
A.	Regarding dependent claim 27, Hui-Kebler teaches the apparatus of claim 26, wherein a failure detection message configured to support failure detection message for the candidate path (Kebler, p. 39, “Egress node 12A detects a failure of multicast stream 22A caused by the failure on the primary path.” “Failure detection may be performed using the loss of signal or the loss of probing packets (e.g., bidirectional forwarding detection (BFD)).”). Hui-Kebler does not specifically teach wherein, for at least one of the candidate paths, the respective preference value is received in a failure detection message configured to support failure detection for the respective candidate path. However, Zhao teaches wherein, for at least one of the candidate paths, the respective preference value is received in a failure detection message configured to support failure detection for the respective candidate path (column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.” column 15, lines 51-59; “At some point subsequent to step 529, a failure may occur at the protected link of the active LSP (e.g. at link between PLR and MP).  At step 531, PLR may detect the link failure and initiate an FRR protocol to reroute data streaming across the active LSP (e.g. from step 511).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui-Kebler to substitute preference values included in BFD from Zhao for the preference value from Hui-Kebler to leverage using BFD for failure detection and reduce processing topology information associated with selecting an alternate path.
Claim 46 is an apparatus similar to the functions of claim 27 above. Therefore, claim 46 is rejected on the same rationale as claim 27.
B.	Regarding dependent claim 28, Hui-Kebler-Zhao teaches the apparatus of claim 27, as cited above. Hui-Kebler does not specifically teach wherein the failure detection message includes a point-to-multipoint bidirectional failure detection message. However, in the same field of endeavor, Zhao teaches wherein the failure detection message includes a point-to-multipoint bidirectional failure detection message (column 4, lines 12-17; “The present disclosure may employ the following terms, which may be defined as follows: (1) Multicast LSP (mLSP) may be a Point-to-Multipoint (P2MP) or Multipoint-to-Multipoint (MP2MP) or other MP2MP path LSP comprising one or more sub-LSPs or other sub-paths …”; column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui-Kebler to substitute P2MP BFD from Zhao for BFD  from Hui-Kebler to upgrade BFD available to explicitly support multicasting with protection.
C.	Regarding dependent claim 29, Hui-Kebler-Zhao teaches the apparatus of claim 27, wherein the failure detection message includes a Bidirectional Forwarding Detection (BFD) packet (Kebler, p. 39, “Egress node 12A detects a failure of multicast stream 22A caused by the failure on the primary path.” “Failure detection may be performed using the loss of signal or the loss of probing packets (e.g., bidirectional forwarding detection (BFD)).”) (Zhao, column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.”).
D.	Regarding dependent claim 32, Hui-Kebler-Zhao teaches the apparatus of claim 27, select, by the network device, a new one of the candidate paths from which to accept the multicast traffic (Kebler, p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514).” See also p. 81, “For example, if the topology-id label indicates the blue MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the blue MRT. Similarly, if the topology-id label indicates the red MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the red MRT. If there is no topology-id label, then LDP 216D may just use the shortest path tree (SPT) next-hop (primary next-hop).”). Hui-Kebler does not specifically teach wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: teaches detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths. However, in the same field of endeavor, Zhao teaches detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths (column 15, lines 62-67; column 16, lines 1-2; “The PLR, Pn, and/or MP may be aware of the link failure due to the change in label usage, while the receiver may not be aware of the link failure.”); and select, by the network device, a new one of the candidate paths from which to accept the multicast traffic (column 16, lines 2-8; “Upon completion of link repair and/or a network reconvergence, at steps 541 and 543, the PLR may transmit messages directing Pn and MP to tear down the backup LSP in favor of more optimal active and/or backup LSPs.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui-Kebler to failure detection messages from candidate paths from Zhao for BFD from Hui-Kebler to reduce extra processing such as evaluating sample packets to select between candidate paths.
E.	Regarding dependent claim 38, Hui-Kebler-Zhao teaches the apparatus of claim 34, wherein at least one memory and the computer program code are is configured to, with the at least one processor, cause the apparatus to: select, by the network device from the set of candidate paths, a new one of the candidate paths from which to accept the multicast traffic (Kebler, p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514).” See also p. 81, “For example, if the topology-id label indicates the blue MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the blue MRT. Similarly, if the topology-id label indicates the red MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the red MRT. If there is no topology-id label, then LDP 216D may just use the shortest path tree (SPT) next-hop (primary next-hop).”). Hui-Kebler does not specifically teach detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths. However, in the same field of endeavor Zhao teaches detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths (column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.” See also column 15, lines 51-59; “At some point subsequent to step 529, a failure may occur at the protected link of the active LSP (e.g. at link between PLR and MP).  At step 531, PLR may detect the link failure and initiate an FRR protocol to reroute data streaming across the active LSP (e.g. from step 511).”); and 
select, by the network device, a new one of the candidate paths from which to accept the multicast traffic (column 16, lines 2-8; “Upon completion of link repair and/or a network reconvergence, at steps 541 and 543, the PLR may transmit messages directing Pn and MP to tear down the backup LSP in favor of more optimal active and/or backup LSPs.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui-Kebler to substitute failure detection messages from candidate paths from Zhao for BFD from Hui-Kebler to reduce extra processing such as evaluating sample packets to select between candidate paths.
F.	Regarding dependent claim 39, Hui-Kebler-Zhao teaches the apparatus of claim 38, wherein the failure of the one of the candidate paths is detected based on at least one of monitoring for respective failure detection messages for the candidate paths or monitoring of respective traffic rates for the candidate paths (Kebler, p. 39, “Failure detection may be performed by assuming a minimum known packet rate for a given data stream. If a packet is not received on the primary reverse path forwarding (RPF) interface for the multicast stream 22A within the time frame defined by the minimum known packet rate, egress router 12A assumes primary path failure and switches to the secondary RPF interface.”).
Claim 33 is an apparatus similar to the functions of claim 39 above. Therefore, claim 33 is rejected on the same rationale as claim 39.
G.	Regarding dependent claim 40, Hui-Kebler-Zhao teaches the apparatus of claim 26, as cited above. Hui-Kebler does not specifically teach wherein the one of the candidate paths from which to accept the multicast traffic is one of the candidate paths having a highest preference value. However, in the same field of endeavor, Zhao teaches wherein the one of the candidate paths from which to accept the multicast traffic is one of the candidate paths having a highest preference value (column 7, lines 43-50; “PATH requests for an active LSP such as LSP 141 may be sent via the shortest and/or most optimal path through the MPLS domain that can be determined by MP 133.”). For motivation for combination see claim 27 above.
H.	Regarding dependent claim 41, Hui-Kebler-Zhao teaches the apparatus of claim 26, wherein policy is associated with a multicast tree having a root node (Kebler, p. 28, “Maximally Redundant Trees (MRT) are a pair of trees where the path from any node X to the root R along the first tree and the path from the same node X to the root along the second tree share the minimum number of nodes and the minimum number of links.”); and a set of leaf nodes (Kebler, p. 22, “Multicast source 14B connects via link 11B to ingress node 12D that ingresses the multicast stream 22B to network 4 for delivery to one or more egress nodes, such as egress node 12A, that may egress the multicast stream 22B to interested receivers connected to the egress nodes. In some examples, links 11A, 11B represent networks and may include one or more routers or other network devices for connecting sources 14 to respective ingress nodes 12H, 12D.” The leaf routers are along the links.). Hui-Kebler does not specifically teach wherein the policy is a point to multipoint policy. However, in the same field of endeavor, Zhao teaches  wherein a point-to-multipoint (P2MP) policy (column 9, lines 1-5; “A specific upstream label allocation and resource preemption method is discussed herein to handle the protection of P2MP and MP2MP tree structures.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui-Kebler to substitute P2MP policy from Zhao for multipoint policy  from Hui-Kebler to upgrade BFD and explicitly define the supporting functions for multicasting with protection.
I.	Regarding dependent claim 43, Hui-Kebler-Zhao teaches the apparatus of claim 41, wherein the network device includes one of the leaf nodes (Kebler, p. 22, “Multicast source 14B connects via link 11B to ingress node 12D that ingresses the multicast stream 22B to network 4 for delivery to one or more egress nodes, such as egress node 12A, that may egress the multicast stream 22B to interested receivers connected to the egress nodes. In some examples, links 11A, 11B represent networks and may include one or more routers or other network devices for connecting sources 14 to respective ingress nodes 12H, 12D.” The leaf routers are along the network.)
Claim 49 is an apparatus similar to the functions of claim 43 above. Therefore, claim 49 is rejected on the same rationale as claim 43.

Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui and Kebler and Zhao as applied to claim 27 above, further in view of Mirsky et al., US 10,771,312 B2 (hereafter referred to as Mirsky).
A.	Regarding dependent claim 30, Hui-Kebler-Zhao teaches the apparatus of claim 27, as cited above. Hui-Kebler-Zhao does not specifically teach wherein the failure detection message includes a Point-to-Multipoint (P2MP) Bidirectional Forwarding Detection (BFD) packet. However, in the same field of endeavor, Mirsky teaches wherein the failure detection message includes a Point-to-Multipoint (P2MP) Bidirectional Forwarding Detection (BFD) packet (column 4, lines 36-44; “In the exemplary p2mp BFD, the MultipointHead can control transmission interval and thus, the detection time of its failure.  For example, the MultipointHead, such as a DR can control the transmission interval of the BFD packets so that a failure can detected in a sub-second time interval.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hui-Kebler-Zhao to substitute P2MP BFD packet with TLV from Mirsky for the BFD from Hui-Kebler-Zhao to improve failure detection time. (see Mirsky column 3, lines 30-36, “The technologies disclosed in this patent document can, among other things, improve failure detection time.”) 
B.	Regarding dependent claim 31, Hui-Kebler-Zhao-Mirsky teaches the apparatus of claim 30, wherein the respective preference value is received in a Type-Length-Value (TLV) of the P2MP BFD packet (Mirsky, column 5, lines 31-41; “For a BFD TLV, the OptionType field 220 can include a value that describes an operational session, such as a p2mp BFD session, in which failure can be detected by one or more network nodes.”).

Claims 35-37 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui-Kebler-Zhao in view of Voyer et al., Segment Routing Point-to-Multipoint Policy (hereafter referred to as Voyer).
A.	Regarding dependent claim 35, Hui-Kebler-Zhao teaches the apparatus of claim 34, as cited above. Hui-Kebler-Zhao does not specifically teach wherein the multipath forwarding element includes a replication segment. However, in the same field of endeavor, Voyer teaches the multipath forwarding element includes a replication segment “ (page 4, “A packet steered into a P2MP tree is replicated by the Replication segment at Root node to each downstream node in the Replication segment, with the Replication SID of the Replication segment at the downstream node.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hui-Kebler-Zhao to substitute replication segment from Voyer for redundant segments from Hui-Kebler-Zhao to further use p2mp tree to provide multicasting by stitching replication segments together.
Claim 48 is an apparatus similar to the functions of claim 35 above. Therefore, claim 48 is rejected on the same rationale as claim 35.
B.	Regarding dependent claim 36, Hui-Kebler-Zhao teaches the apparatus of claim 34, as cited above. Hui-Kebler-Zhao does not specifically teach wherein the configuration information is received from a network controller. However, in the same field of endeavor, Voyer teaches wherein the configuration information is received from a network controller (page 6, “Using Controller to build a P2MP Tree” … “A SR P2MP policy can be instantiated and maintained in a centralized fashion using a Path Computation Element (PCE)”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hui-Kebler-Zhao to substitute a network controller for the management from Hui-Kebler-Zhao as an equivalent substitution that is adaptable to multiple protocols, such as PCEP, BGP, and NetConf.
C.	Regarding dependent claim 37, Hui-Kebler-Zhao teaches the apparatus of claim 34, as cited above. Hui-Kebler-Zhao does not specifically teach wherein the configuration information is received via a command line interface (CLI). However, in the same field of endeavor, Voyer teaches wherein the configuration information is received via a command line interface (CLI) (page 7, “Interaction with a PCE can be via PCEP, REST, NetConf, gRPC, CLI. Yang model shall be developed for this purpose as well. “). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hui-Kebler-Zhao to substitute a CLI from Voyer for the management interface from Hui-Kebler-Zhao to use well known interface techniques to define policy and promote a better user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other pertinent prior art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452